Appeal in a negligence action from a judgment entered upon a verdict in favor of plaintiff rendered by a jury at a Trial Term of the Supreme Court, Albany county. Plaintiff was injured by falling on a strip of ice which extended across the sidewalk in front of defendant’s premises. He claims that the ice was formed by water cast upon the walk from a trough or gutter-shaped piece of metal leading from defendant’s premises. There is sufficient evidence to support this contention. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.